In re Amoco Production Co.; applying for supervisory writ; to the Court of Appeal, Fourth Circuit, No. C-6047; Parish of Orleans, Civil District Court, Div. “I,” No. 86-7425.
Granted. Judgment of the court of appeal is vacated and judgment of the district court reinstated. Since respondents did not appeal timely, i.e., within 15 days, (Art. 3612 C.C.P.) they do not have the right to have the court of appeal exercise supervisory jurisdiction after the delays for appeal have expired. Morris v. Transtates Petroleum, Inc., 258 La. 311, 246 So.2d 183 (1971).
WATSON, J., would deny the writ.